Case 2:20-cv-00566-DMG-MRW Document 31 Filed 04/06/21 Page 1 of 2 Page ID #:177




   1

   2

   3

   4

   5

   6

   7
                         UNITED STATES DISTRICT COURT
   8
                       CENTRAL DISTRICT OF CALIFORNIA
   9

  10
       FABRIC SELECTION, INC.,              Case No.: CV 20-566-DMG (MRWx)
  11
                                            ORDER ON STIPULATION TO
  12   Plaintiff,                           DISMISS ACTION WITH
  13                                        PREJUDICE [30]
       v.
  14

  15
       NORDSTROM INC., et al,
  16

  17   Defendants.

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           1
Case 2:20-cv-00566-DMG-MRW Document 31 Filed 04/06/21 Page 2 of 2 Page ID #:178




   1         FOR GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
   2   1.    The above-captioned action is dismissed with prejudice pursuant to Fed. R. Civ.
   3   P. 41(a)(1)(A)(ii);
   4   2.    This dismissal is subject to and predicated upon the settlement agreement that
   5   gave rise to this dismissal; and
   6   3.    The parties will each bear their respective costs and attorneys’ fees as incurred
   7   against one another in connection with this action.
   8   IT IS SO ORDERED.
   9

  10
       DATED: April 6, 2021                   ________________________________
  11                                          DOLLY M. GEE
  12
                                              UNITED STATES DISTRICT JUDGE

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  2
